            Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 1 of 25



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,
                                                   Civil Action No. A-19-CV-956
       v.
                                                   COMPLAINT AND
AUSTIN TELE-SERVICES PARTNERS,                     JURY DEMAND
L.P., doing business as GENESIS ATS,

               Defendant.



       For its Complaint, Plaintiff United States of America (the “United States”), by and

through its undersigned attorneys, alleges as follows:

                                       INTRODUCTION

       1.      This is a civil action by the United States for treble damages and civil penalties

against defendant Austin Tele-Services Partners, L.P., doing business as Genesis ATS

(hereinafter “ATS”), for violations of the False Claims Act, 31 U.S.C. §§ 3729–3733.

       2.      Alternatively, the United States is entitled to recover from ATS under the

common law doctrines of negligent misrepresentation, unjust enrichment, and payment by

mistake.

       3.      The United States paid ATS for computer networking and telecommunications

equipment manufactured by Cisco Systems, Inc. (“Cisco”).

       4.      ATS represented to the United States that the Cisco products it sold included valid

software licenses and warranties, and were eligible for Cisco technical support services.

       5.      In fact, ATS was not an authorized reseller of Cisco products, and it delivered

products to the United States that did not have valid software licenses and warranties, and that

were not eligible for Cisco technical support services.
              Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 2 of 25




        6.      ATS also falsely represented that certain used or refurbished Cisco products it

sold to the United States were “new,” and sold to the United States lesser value Cisco products

that had been altered post-manufacture to appear as higher value products.

        7.      The United States would not have purchased Cisco products from ATS had it

known that the products did not have valid software licenses and warranties, were not eligible for

Cisco technical support services, were used or refurbished, or had been altered post-manufacture.

        8.      As a result of ATS’s fraudulent claims and false statements, the Unites States has

suffered monetary damages in an amount to be proven at trial.

                                  JURISDICTION AND VENUE

        9.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

1345, and 31 U.S.C. §§ 3730 and 3732.

        10.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 and 31 U.S.C. § 3732

because defendant ATS can be found, resides, and transacts business in this district, and because

a substantial part of the events giving rise to the claims herein occurred in this district.

                                           THE PARTIES

        11.     Plaintiff is the United States of America. The General Services Administration
(“GSA”) is an independent agency of the United States. The Department of the Interior and

Department of Defense are executive branch departments of the United States. The United

States Air Force (“Air Force”), United States Army (“Army”), and United States Navy (“Navy”)

are military departments within the Department of Defense. The United States Marine Corps

(“Marine Corps”) is a component of the Navy.

        12.     Defendant Austin Tele-Services Partners, L.P., doing business as Genesis ATS, is

a Texas limited partnership located in Austin, Texas. ATS may be served with process through

its registered agent Austin Tele-Services LLC at 4209 South Industrial Drive, Suite 300, Austin,

Texas 78744. ATS provides information technology, internet protocol, and telecommunications




                                                   2
             Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 3 of 25




equipment to clients in the United States and a number of international markets. Since July 1,

2010, ATS has been a subsidiary of Genesis Networks Enterprises, LLC of San Antonio, Texas.

                                  THE FALSE CLAIMS ACT

       13.     The False Claims Act permits the United States to recover treble damages and

civil penalties from any person who “knowingly presents, or causes to be presented, a false or

fraudulent claim for payment or approval.” 31 U.S.C. § 3729(a)(1)(A).

       14.     The False Claims Act also permits the United States to recover treble damages

and civil penalties from any person who “knowingly makes, uses, or causes to be made or used, a

false record or statement material to a false or fraudulent claim.” 31 U.S.C. § 3729(a)(1)(B).

       15.     In addition to treble damages and civil penalties, a person violating the False

Claims Act is liable to the United States for the costs of any civil action. 31 U.S.C. § 3729(a)(3).

       16.     The False Claims Act defines the terms “knowing” and “knowingly” to mean

actual knowledge, deliberate ignorance, or reckless disregard. A defendant is liable even when it

acts without specific intent to defraud. 31 U.S.C. § 3729(b)(1).

       17.     As relevant here, the False Claims Act defines the term “claim” as “any request or

demand, whether under a contract or otherwise, for money or property . . . that is presented to an
officer, employee, or agent of the United States.” 31 U.S.C. § 3729(b)(2)(A)(i).

                                             FACTS

I.     DEFENDANT’S CONTRACTS WITH CISCO

       18.     Cisco is a publicly traded technology company that develops, manufactures, and

sells networking and telecommunications equipment.

       19.     Cisco sells its products through limited direct sales, authorized distributors, and

“Channel Partners.”

       20.     Cisco has four major authorized distributors in the United States, who may sell

Cisco products only to Cisco Channel Partners and may not purchase Cisco products from

unauthorized sources.


                                                 3
             Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 4 of 25




       21.     Cisco Channel Partners are permitted to resell to end users Cisco products

obtained from Cisco or from one of Cisco’s authorized distributors.

       22.     On September 12, 2008, ATS entered into an Indirect Channel Partner Agreement

with Cisco (the “Partner Agreement”).

       23.     Under the terms of the Partner Agreement, ATS acted as a Cisco Channel Partner

and authorized reseller of Cisco products.

       24.     New Cisco products sold by a Cisco Channel Partner pursuant to a Partner

Agreement are eligible for Cisco SmartNet services. SmartNet offers end users Cisco technical

support 24 hours a day, access to online tools and forums, updates and upgrades, and advanced

hardware replacement.

       25.     Secondary market (or “gray market”) Cisco products—i.e., products sourced

outside Cisco’s authorized distribution network—are ineligible for Cisco support, including

SmartNet services, absent additional inspection and re-certification performed by Cisco for a fee.

       26.     New Cisco products are also sold with warranties for the benefit of the initial

purchaser or end user. The warranties are not transferrable to any other purchaser or end user

unless specifically authorized by Cisco.

       27.     On September 28, 2009, Cisco terminated the Partner Agreement with ATS after
it discovered that ATS had sourced and sold Cisco products outside of authorized sales channels,

in violation of the agreement.

       28.     In November 2011, ATS and Cisco entered into a Master Sale Agreement for

Used Cisco Products (the “Master Sale Agreement”).

       29.     Under the terms of the Master Sale Agreement, ATS acted as an authorized

reseller of used Cisco products. ATS was not permitted to represent the equipment as Cisco

Certified Refurbished Equipment, nor could it sell new Cisco products.

       30.     On April 3, 2014, Cisco terminated ATS’s Master Sale Agreement.




                                                4
             Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 5 of 25




II.    DEFENDANT’S GSA SCHEDULE 70 CONTRACT

       31.     During the time period relevant to this complaint, Kirk Miller was ATS’s

President, Jay Bock was ATS’s Vice President of Sales, and Mike Rose was ATS’s Senior

Director of Sales.

       32.     In or around January 2010, Bock and Mike Rose hired Mike Rose’s brother,

Bryan Rose, to assist ATS in securing business on the GSA Schedule 70 contract.

       33.     Schedule 70 is an indefinite delivery / indefinite quantity multiple award schedule

contract awarded by GSA to technology vendors. Federal contracting officers are able to submit

“delivery orders” or “task orders” to purchase certain technology products and services directly

from vendors included on Schedule 70. See 48 C.F.R. §§ 8.401–8.406; GSA, Technology

Purchasing Programs: IT Schedule 70, https://www.gsa.gov/technology/technology-purchasing-

programs/it-schedule-70.

       34.     On or about May 25, 2010, GSA awarded ATS a Schedule 70 contract (Contract

Number GS-35F-0451W) to provide general purpose commercial information technology

equipment, software, and services.

       35.     Mike Rose was listed on the Schedule 70 contracting documents as the ATS point

of contact. Bryan Rose negotiated the contract and conducted all modifications, price updates,
and administrative functions.

       36.     Under the terms of its Schedule 70 contract, ATS was authorized to sell certain

products under Special Item Number (“SIN”) 132-8, Purchase of New Equipment. Specifically,

ATS was authorized to sell new Juniper Network equipment under SIN 132-8 pursuant to the

Letter of Supply it maintained with that company.

       37.     ATS was not authorized to sell Cisco equipment under SIN 132-8. At the time

GSA awarded the Schedule 70 contract, ATS could no longer sell new Cisco products under the

Partner Agreement, which had terminated in 2009.

       38.     On May 25, 2011, Bryan Rose submitted a request for modification to the

Schedule 70 contract to permit ATS to sell refurbished Cisco products under SIN 132-9. Bryan


                                                5
             Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 6 of 25




Rose and Mike Rose, along with another ATS employee, were listed as authorized negotiators

for the contract modification.

       39.     In correspondence with Mike Rose, a GSA contracting officer noted that many of

the item descriptions proposed by ATS indicated that the items were “new.” The contracting

officer explained that new items must be sold under SIN 132-8, that new and used items have

different supply requirements, and that procurement officials would find it difficult to compare

prices of new items against prices for used or refurbished items.

       40.     Internally, ATS used four categories to classify its inventory: (1) “new channel”

products sold directly from a supplier under a Letter of Supply; (2) “new surplus” products

bought outside of authorized distribution networks; (3) “used” products sold in as-is condition;

and (4) “refurbished” products, which are used but sold with a warranty. ATS did not have a

Letter of Supply with Cisco, and all Cisco equipment obtained by ATS after the termination of

its Partner Agreement in 2009 fell into one of the last three categories used by ATS.

       41.     Following additional correspondence with the GSA contracting officer, Bryan

Rose eventually confirmed that, notwithstanding the descriptions used by ATS, all products

being offered were refurbished and were not in Cisco new sealed condition.

       42.     The GSA contracting officer denied ATS’s modification request because it did
not meet the necessary requirements for award. However, GSA later did modify the Schedule 70

contract to permit ATS to sell certain products under SIN 132-9, Purchase of Used or

Refurbished Equipment, including a number of Cisco products.

       43.     Based on their discussions with the GSA contracting officer, Mike Rose and

Bryan Rose understood that only genuinely “new” products could be marketed and sold using

SIN 132-8. Under the Schedule 70 contract as modified, ATS and GSA agreed that “new

surplus” Cisco products must be sold as used or refurbished products under SIN 132-9.

       44.     ATS’s Schedule 70 contract specifically required that any used or refurbished

equipment offered under SIN 132-9 be clearly identified as “used” or “refurbished” in pricing




                                                6
               Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 7 of 25




charts, product descriptions, and responses to a federal agency’s request for quote or request for

information.

       45.      ATS’s Schedule 70 contract also required that equipment offered under either SIN

132-8 or SIN 132-9 satisfactorily perform the function for which it was intended.

       46.      ATS specifically warranted that any equipment offered for sale under its Schedule

70 contract would be merchantable, free from defects in design, material and workmanship, fit

and sufficient for the purposes intended by the recipient, free from all liens and encumbrances,

and would strictly conform to and perform in accordance with applicable specifications,

drawings, and samples. ATS also agreed to comply with all applicable laws and regulations.

III.   DEFENDANT’S SCHEME TO DEFRAUD THE UNITED STATES

       47.      Following the award of its Schedule 70 contract, ATS represented to United

States procurement officials that it was offering new Cisco products under SIN 132-8 and used

or refurbished Cisco products under SIN 132-9. ATS charged more for the purportedly “new”

Cisco products offered under SIN 132-8 than it did for the used or refurbished products offered

under SIN 132-9.

       48.      At no time following the award of its Schedule 70 contract was ATS able to
obtain and sell to the United States new Cisco products through authorized Cisco distribution

channels. Instead, to fulfill orders for purportedly “new” Cisco products, ATS turned to gray

market sources, including vendors located in foreign countries.

       49.      By sourcing Cisco products from the gray market, ATS was able to obtain

substantial discounts and then mark up the products for its government customers while still

remaining competitive with other Schedule 70 vendors.

       50.      In addition, ATS employees were incentivized to use less expensive gray market

products to fulfill delivery orders submitted by the United States. ATS employees made a

commission on sales between 12% and 15%, which was calculated based on the difference

between the ATS purchase price and the sale price to the United States purchaser.



                                                 7
             Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 8 of 25




       51.     At least one of ATS’s gray market suppliers, Pantera Communications

(“Pantera”) of Germany, specifically asked ATS to direct its customers not to contact Cisco in

the event of any problems or issues with the products sourced from Pantera. Pantera explained

that ATS’s sourcing products from them could “ring Cisco’s alarm bells” and asked to be

informed if ATS’s sales were on Cisco’s “radar.”

       52.     Mike Rose was the member of ATS’s sales force responsible for procurements by

the Army and Air Force. Bryan Rose was the member of ATS’s sales force responsible for

procurements by the Navy and Marine Corps. Mike Rose and Bryan Rose reported to Jay Bock,

who reported to Kirk Miller.

       53.     ATS’s executives and sales team members—including Kirk Miller, Jay Bock,

Mike Rose, and Bryan Rose—knew, deliberately ignored, or recklessly disregarded that products

obtained outside Cisco’s authorized distribution channels were not eligible for SmartNet services

absent additional inspection and re-certification by Cisco.

       54.     ATS’s executives and sales team members—including Kirk Miller, Jay Bock,

Mike Rose, and Bryan Rose—were aware of Cisco’s policies and its inspection and re-

certification program, which would have allowed Cisco technical support services, licenses, and

warranties to be applied to Cisco products sold by ATS if they were found to meet Cisco
products specifications, design and standards in manufacturing.

       55.     Rather than incur the costs of inspection and re-certification by Cisco, ATS’s

sales personnel—including Mike Rose and Bryan Rose—falsely represented to United States

acquisition personnel that the company had Cisco engineers on staff who inspected and certified

the Cisco products offered for sale by ATS. In fact, ATS employees were not Cisco engineers

capable of providing the inspection and re-certification required by Cisco for technical support

services, licenses, and warranties.

       56.     ATS’s executives and sales team members—including Kirk Miller, Jay Bock,

Mike Rose and Bryan Rose—also knew, deliberately ignored, or recklessly disregarded that




                                                 8
             Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 9 of 25




many “Cisco” products obtained outside Cisco’s authorized distribution channels were

counterfeited or altered post-manufacture.

       57.     On February 28, 2008—while ATS was still a Cisco Channel Partner—the United

States Department of Justice and United States Department of Homeland Security publicly

announced “Operation Cisco Raider,” an international initiative targeting the illegal importation

and sale of counterfeit network hardware manufactured by Cisco. The announcement

specifically noted the risk of network infrastructure failure associated with such counterfeit

products, most of which were imported from China. See Dep’t of Justice, Departments of Justice

and Homeland Security Announce International Initiative Against Traffickers in Counterfeit

Network Hardware, https://www.justice.gov/archive/opa/pr/2008/February/08_crm_150.html.

       58.     And on May 6, 2010—shortly before ATS was awarded a Schedule 70 contract—

the United States Department of Justice further announced that Operation Cisco Raider had

resulted in 30 convictions and the seizure of counterfeit Cisco network hardware worth more

than $143 million. The announcement noted that the initiative was designed to protect the

United States’ computer networks and IT infrastructure from failures associated with counterfeit

network hardware, including the potential for secure communications to be intercepted and the

security of military personnel to be compromised. See Dep’t of Justice, Departments of Justice
and Homeland Security Announce 30 Convictions, More Than $143 Million in Seizures from

Initiative Targeting Traffickers in Counterfeit Network Hardware, https://www.justice.gov/opa/

pr/departments-justice-and-homeland-security-announce-30-convictions-more-143-million-

seizures.

IV.    DEFENDANT’S FALSE CLAIMS AND FALSE STATEMENTS

       59.     ATS—including specifically Mike Rose and Bryan Rose—knew that ATS could

not offer “new” Cisco products to the Army, Air Force, Navy, or Marine Corps under SIN 132-8,

and that any Cisco products sold by ATS must be identified to federal procurement officials as

“used” or “refurbished” products and offered for sale under SIN 132-9.



                                                 9
             Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 10 of 25




       60.     ATS—including specifically Mike Rose and Bryan Rose—also knew that the

gray market Cisco products provided by ATS were not eligible for SmartNet services absent

inspection and re-certification by Cisco.

       61.     Notwithstanding this knowledge, ATS—through Mike Rose and Bryan Rose—

offered for sale to United States acquisition personnel purportedly “new” Cisco products under

SIN 132-8, represented that these products came with SmartNet services, and charged a premium

for such services under a separate line item on each invoice.

       62.     In addition, ATS—through Mike Rose and Bryan Rose—offered for sale to

United States acquisition personnel gray market Cisco products that were originally sold in

China and had been counterfeited or altered post-manufacture to appear as higher value products.

       63.     ATS executives—including Kirk Miller and Jay Bock—were aware of the

company’s improper sales to the U.S. government and of complaints from commercial and

government customers.

       64.     ATS’s sales personnel—including Mike Rose and Bryan Rose—acted at the

direction of these ATS executives, whose stance was to “make the sales and see what happens.”

       65.     Even after obtaining a Schedule 70 contract, ATS did not offer any government

contracting training to its sales personnel.

                      Naval Surface Warfare Center (N00244-11-F-0055)

       66.     On December 10, 2010, the Naval Surface Warfare Center, a component of the

Navy, submitted delivery order N00244-11-F-0055 to ATS. The total value of the delivery order

was $16,975.00.

       67.     ATS invoiced the Navy $2,939.00 for SmartNet licenses for these products.

       68.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

       69.     In connection with delivery order N00244-11-F-0055, the Navy paid ATS

$2,939.00 for invalid SmartNet licenses.



                                                10
             Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 11 of 25




                                Fort Leavenworth (D11PD20209)

       70.     On July 1, 2011, the Department of Interior, on behalf of Fort Leavenworth, an

Army installation located in Kansas, submitted delivery order D11PD20209 to ATS for 105 new

WS-C3750X-48P-S switches under SIN 132-8. The total value of the delivery order was

$2,585,563.42.

       71.     ATS represented that the Cisco products it was providing were “new” as defined

by SIN 132-8, and it invoiced the Army $63,525.00 for SmartNet licenses for such products.

       72.     Because they were obtained outside authorized distribution channels, none of the

products provided by ATS were “new” as defined by SIN 132-8, and none of the SmartNet

licenses were valid.

       73.       On or around March 3, 2015, the Army reported to Cisco that three of the WS-

C3750X-48PF-S switches had failed. When the serial numbers provided by the Army were run

through Cisco’s internal system, they were flagged as potential counterfeit items. The Army

subsequently contacted Cisco regarding a number of additional WS-C3750X-48PF-S switches

obtained from ATS.

       74.       Based on an examination conducted by Cisco, at least six of the switches provided

by ATS were of lesser value and functionality than the items ordered by the Department of

Interior and listed on ATS’s invoice. These six switches were in fact model WS-C3750X-48P-L

switches that had been altered to have the appearance of more expensive model WS-C3750X-

48P-S switches.

       75.       According to Cisco’s internal sales data, the original WS-C3750X-48P-L switches

that ATS attempted to pass off as WS-C3750X-48P-S switches were initially sold and shipped to

entities in China at discounts ranging from 69.85% to 71.5%.

       76.       In connection with delivery order D11PD20209, the Department of Interior paid

ATS $37,411.74 for counterfeit WS-C3750X-48P-S switches and $63,525.00 for invalid

SmartNet licenses. The Department of Interior also paid ATS for purportedly “new” products




                                                11
               Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 12 of 25




that were in fact used or refurbished, causing additional damages in an amount to be proven at

trial.

                                Hurlburt Field (FA4417-11-F-0242)

         77.     On July 26, 2011, Hurlburt Field, an Air Force installation located in Florida,

submitted delivery order FA4417-11-F-0242 to ATS. The total value of the delivery order was

$25,490.27.

         78.     ATS invoiced the Air Force $1,885.00 for SmartNet licenses for these products.

         79.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

         80.     In connection with delivery order FA4417-11-F-0242, the Air Force paid ATS

$1,885.00 for invalid SmartNet licenses.

                        Vandenberg Air Force Base (FA4610-11-F-0140)
         81.     On August 25, 2011, Vandenberg Air Force Base, an Air Force installation

located in California, submitted delivery order FA4610-11-F-0140 to ATS for eight WS-C3750-

24FS-S switches. The total value of the delivery order was $56,184.00.

         82.     ATS invoiced the Air Force $6,384.00 for SmartNet licenses for these products.

         83.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

         84.     An invoice provided to ATS by one of the third-party vendors from whom it

obtained the products clearly stated the products were not being sold with licenses or relicensing

/ transfer of licensing. The invoice also informed ATS that licensing was the responsibility of

the purchaser and that it was at the sole discretion of Cisco whether to grant relicensing, any

support, or warranty.

         85.     ATS did not inform the Air Force of this information and instead charged it for

SmartNet licenses that it could not provide.




                                                  12
             Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 13 of 25




       86.     In connection with delivery order FA4610-11-F-0140, the Air Force paid ATS

$6,384.00 for invalid SmartNet licenses.

                        Special Warfare Group 4 (H92242-11-F-0179)

       87.     On August 25, 2011, Special Warfare Group 4, a component of the Navy,

submitted delivery order H92242-11-F-0179 to ATS. The total value of the delivery order was

$6,504.00.

       88.     ATS invoiced the Navy $708.00 for SmartNet licenses for these products.

       89.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

       90.     In connection with delivery order H92242-11-F-0179, the Navy paid ATS

$708.00 for invalid SmartNet licenses.

                        Whiteman Air Force Base (FA4626-11-F-0084)
       91.     On September 28, 2011, Whiteman Air Force Base, an Air Force installation

located in Missouri, submitted delivery order FA4626-11-F-0084 to ATS. The total value of the

delivery order was $27,204.00.

       92.     The delivery order was submitted in response to an ATS quote, on September 21,

2011, identifying the equipment as “NEW SEALED.” Consistent with that quote, the delivery

order expressly stated that the products “cannot be refurbished.”

       93.     ATS represented that the Cisco products it was providing were “new” as defined

by SIN 132-8, and it invoiced the Air Force $2,840.00 for SmartNet licenses for such products.

       94.     Because they were obtained outside authorized distribution channels, none of the

products provided by ATS were “new” as defined by SIN 132-8, and none of the SmartNet

licenses were valid.

       95.     In connection with delivery order FA4626-11-F-0084, the Air Force paid ATS

$2,840.00 for invalid SmartNet licenses. The Air Force also paid ATS for purportedly “new”




                                                13
                Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 14 of 25




products that were in fact used or refurbished, causing additional damages in an amount to be

proven at trial.

                     Navy Facilities Engineering Command (N40192-12-F-4030)

         96.       On March 6, 2012, the Navy Facilities Engineering Command, a component of

the Navy, submitted delivery order N40192-12-F-4030 to ATS. The total value of the delivery

order was $8,172.00.

         97.       ATS invoiced the Navy $422.00 for SmartNet licenses for these products.

         98.       Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

         99.       In connection with delivery order N40192-12-F-4030, the Navy paid ATS

$422.00 for invalid SmartNet licenses.

                   Youngstown-Warren Air Reserve Station (FA6656-12-F-0002)
         100.      On March 19, 2012, Youngstown-Warren Air Reserve Station, an Air Force

installation located in Ohio, submitted delivery order FA6656-12-F-0002 to ATS for 10 WS-

C3750X-48PF-S switches and one WS-C4507R+E switch with Cisco licenses. The total value

of the delivery order was $147,898.00.

         101.      ATS invoiced the Air Force $8,363.00 for SmartNet licenses for these products.

         102.      Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

         103.      On or around August 7, 2013, the Youngstown-Warren Air Reserve Station

reported to Cisco that the WS-C3750X-48PF-S switches were not functioning after an operating

system upgrade. When the serial numbers provided by the Youngstown-Warren Air Reserve

Station were run through Cisco’s internal system, they were flagged as potential counterfeit

items.

         104.      Based on an examination conducted by Cisco, at least six of the switches provided

by ATS were of lesser value and functionality than the items ordered by the Air Force and listed



                                                   14
              Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 15 of 25




on ATS’s invoice. These switches were in fact model WS-C3750X-48P-L switches that had

been altered to have the appearance of more expensive model WS-C3750X-48P-S switches.

       105.     According to Cisco’s internal sales data, the original WS-C3750X-48P-L switches

that ATS attempted to pass off as WS-C3750X-48P-S switches were initially sold and shipped to

entities in China at a 75.25% discount.

       106.     In connection with delivery order FA6656-12-F-0002, the Air Force paid ATS

$38,310.00 for counterfeit switches and $8,363.00 for invalid SmartNet licenses.

              Space and Naval Warfare Systems Command (N00104-12-F-QB16)
       107.     On May 12, 2012, the Space and Naval Warfare Systems Command, a component

of the Navy, submitted delivery order N00104-12-F-QB16 to ATS. The total value of the

delivery order was $393,872.92.

       108.     ATS invoiced the Navy $26,009.00 for SmartNet licenses for these products.

       109.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

       110.     In connection with delivery order N00104-12-F-QB16, the Navy paid ATS

$26,009.00 for invalid SmartNet licenses.

                      Navy Drug Screening Lab (N68853-12-M-DSM112)

       111.     On July 19, 2012, the Navy Drug Screening Lab, a component of the Navy,

submitted delivery order N68853-12-M-DSM112 for WS-C3750X-48PF-S switches to ATS.

The total value of the delivery order was $42,791.94.

       112.     On or around December 7, 2012, the Navy Drug Screening Lab reported to Cisco

that the software for one of the switches would not boot. When the serial number provided by

the Navy Drug Screening Lab was run through Cisco’s internal system, it was flagged as a

potential counterfeit item.

       113.     Based on an examination conducted by Cisco, at least six of the switches provided

by ATS were of lesser value and functionality than the items ordered by the Navy and listed on



                                                15
              Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 16 of 25




ATS’s invoice. These switches were in fact model WS-C3750X-48P-L switches that had been

altered to have the appearance of more expensive WS-C3750X-48P-S switches.

       114.     According to Cisco’s internal sales data, the original WS-C3750X-48P-L switches

that ATS attempted to pass off as WS-C3750X-48P-S switches were initially sold and shipped to

entities in China at a 76% discount.

       115.     In connection with delivery order N68853-12-M-DSM112, the Navy paid ATS

$40,973.28 for counterfeit switches.

                        Strategic Systems Programs (N0030-12-F-0776)
       116.     On August 17, 2012, Strategic Systems Programs, a component of the Navy,

submitted delivery order N00030-12-F-0776 to ATS. The total value of the delivery order was

$17,656.00.

       117.     ATS invoiced the Navy $2,734.00 for SmartNet licenses for these products.

       118.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

       119.     In connection with delivery order N00030-12-F-0776, the Navy paid $2,734.00

for invalid SmartNet licenses.

      Supervisor of Shipbuilding, Conversion & Repair, Groton (N62789-12-F-0018)

       120.     On August 20, 2012, the Supervisor of Shipbuilding, Conversion & Repair,

Groton, a component of the Navy, submitted delivery order N62789-12-F-0018 to ATS. The

total value of the delivery order was $3,015.00.

       121.     ATS invoiced the Navy $990.00 for SmartNet licenses for these products.

       122.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

       123.     In connection with delivery order N40192-12-F-4030, the Navy paid ATS

$990.00 for invalid SmartNet licenses.




                                                   16
              Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 17 of 25




                  NAVSAP Weapons Systems Support (N00104-12-F-QB68)

       124.     On August 29, 2012, NAVSAP Weapons Systems Support, a component of the

Navy, submitted delivery order N00104-12-F-QB68 to ATS. The total value of the delivery

order was $15,249.00.

       125.     ATS invoiced the Navy $715.00 for SmartNet licenses for these products.

       126.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

       127.     In connection with delivery order N00104-12-F-QB68, the Navy paid ATS

$715.00 for invalid SmartNet licenses.

                              Gunter Annex (FA8771-12-M-1061)
       128.     On September 17, 2012, Gunter Annex, an Air Force installation located in

Alabama, submitted delivery order FA8771-12-M-1061 to ATS. The total value of the delivery

order was $81,983.00.

       129.     ATS invoiced the Air Force $10,935.00 for SmartNet licenses for these products.

       130.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

       131.     In connection with delivery order FA8771-12-M-1061, the Air Force paid ATS

$10,935.00 for invalid SmartNet licenses.

                    Strategic Weapons Facility Pacific (N00406-12-F-0538)

       132.     On September 18, 2012, the Strategic Weapons Facility Pacific, a component of

the Navy, submitted delivery order N00406-12-F-0538 to ATS for new equipment under SIN

132-8. The total value of the delivery order was $19,464.00.

       133.     ATS represented that the Cisco products it was providing were “new” as defined

by SIN 132-8, and it invoiced the Navy $1,760.00 for SmartNet licenses for such products.




                                                17
               Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 18 of 25




        134.       Because they were obtained outside authorized distribution channels, none of the

products provided by ATS were “new” as defined by SIN 132-8, and none of the SmartNet

licenses were valid.

        135.       In connection with delivery order N00406-12-F-0538, the Navy paid ATS

$1,760.00 for invalid SmartNet licenses. The Navy also paid ATS for purportedly “new”

products that were in fact used or refurbished, causing additional damages in an amount to be

proven at trial.

                Space and Naval Warfare Systems Command (N66001-12-F-6490)
        136.       On September 25, 2012, the Space and Naval Warfare Systems Command, a

component of the Navy, submitted delivery order N66001-12-F-6490 to ATS for new equipment

under SIN 132-8. The total value of the delivery order was $57,746.00.

        137.       ATS represented that the Cisco products it was providing were “new” as defined

by SIN 132-8, and it invoiced the Navy $6,600.00 for SmartNet licenses for such products.

        138.       Because they were obtained outside authorized distribution channels, none of the

products provided by ATS were “new” as defined by SIN 132-8, and none of the SmartNet

licenses were valid.

        139.       Indeed, in email communications with its third-party vendor for this delivery

order, ATS was told to tell its customer—the United States—that the vendor would not accept

any cancellations or returns of the product and that the customer should not involve Cisco if

there were any issues with the SmartNet licenses.

        140.       The Navy did not pay ATS in connection with delivery order N66001-12-F-6490.

The Navy canceled the order after Cisco informed it that the products were not new and did not

come with valid licenses and warranties.




                                                   18
              Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 19 of 25




                   Naval Criminal Investigative Service (N63285-12-F-0224)

       141.     On September 27, 2012, the Naval Criminal Investigative Service, a component

of the Navy, submitted delivery order N63285-12-F-0224 to ATS. The total value of the

delivery order was $26,555.00.

       142.     ATS invoiced the Navy $22,310.00 for SmartNet licenses for these products.

       143.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

       144.     In connection with delivery order N63285-12-F-0224, the Navy paid ATS

$22,310.00 for invalid SmartNet licenses.

                       Naval Medical Research Lab (N61751-12-F-0272)
       145.     On October 18, 2012, the Naval Medical Research Lab, a component of the Navy,

submitted delivery order N61751-12-F-0272 for 11 WS-C3750X-48T-S switches to ATS. The

total value of the delivery order was $86,449.00.

       146.     ATS invoiced the Navy $10,879.00 for SmartNet licenses for these products.

       147.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

       148.     On or around March 11, 2015, the Naval Medical Research Lab reported to Cisco

that one of the switches was not functioning after a software upgrade. When the serial number

provided by the Naval Medical Research Lab was run through Cisco’s internal system, it was

flagged as a potential counterfeit item.

       149.     Based on an examination conducted by Cisco, at least one of the switches

provided by ATS was of lesser value and functionality than the items ordered by the Navy and

listed on ATS’s invoice. This switch was in fact a model WS-C3750X-24T-L switch that had

been altered to have the appearance of a more expensive WS-C3750X-48T-S switch.




                                                19
              Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 20 of 25




       150.     According to Cisco’s internal sales data, the original WS-C3750X-24T-L switch

that ATS attempted to pass off as a WS-C3750X-48T-S switch was initially sold and shipped to

an entity in China at a 76% discount.

       151.     In connection with delivery order N61751-12-F-0272, the Navy paid ATS $5,650

for a counterfeit switch and $10,879.00 for invalid SmartNet licenses.

         Marine Corps Institute East Contracting Department (M67001-13-F-1031)

       152.     On January 16, 2013, the Marine Corps Institute East Contracting Department, a

component of the Marine Corps, submitted delivery order M67001-13-F-1031 to ATS. The total

value of the delivery order was $26,610.00.

       153.     ATS invoiced the Marine Corps $2,420.00 for SmartNet licenses for these

products.

       154.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

       155.     In connection with delivery order M67001-13-F-1031, the Marine Corps paid

ATS $2,420.00 for invalid SmartNet licenses.

                       Michigan Air National Guard (W912JB-13-F-8023)
       156.     On June 6, 2013, the Michigan Air National Guard, a component of the Air Force,

submitted delivery order W912JB-13-F-8023 to ATS for new equipment under SIN 132-8. The

total value of the delivery order was $30,675.00.

       157.     ATS represented that the Cisco products it was providing were “new” as defined

by SIN 132-8, and it invoiced the Air Force $3,075.00 for SmartNet licenses for such products.

       158.     Because they were obtained outside authorized distribution channels, none of the

products provided by ATS were “new” as defined by SIN 132-8, and none of the SmartNet

licenses were valid.

       159.     At least one of the switches provided by ATS was of lesser value and

functionality than the items ordered by the Air Force and listed on ATS’s invoice. This switch



                                                20
              Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 21 of 25




was in fact a model WS-C4503-E V01 switch that had been altered to have the appearance of a

more expensive model WS-C4503-E V02 switch.

       160.     In addition, ATS provided two SFP transceiver modules purporting to have the

model number GLC-SX-MM. However, the serial number for the units did not meet

specification for format, the build standard for the units did not meet the Fiber Optic Interconnect

Technology (FOIT) build standard for model GLC-SX-MM, and the label content and format for

the units did not meet specifications.

       161.     In connection with delivery order W912JB-13-F-8023, the Air Force paid ATS

$500.00 for a counterfeit switch, $210.00 for counterfeit transceiver modules, and $3,075.00 for

invalid SmartNet licenses. The Air Force also paid ATS for purportedly “new” products that

were in fact used or refurbished, causing additional damages in an amount to be proven at trial.

                              Hurlburt Field (FA4417-13-F-0077)
       162.     On August 13, 2013, Hurlburt Field submitted delivery order FA4417-13-F-0077

to ATS. The total value of the delivery order was $23,262.25.

       163.     ATS invoiced the Air Force $3,300.00 for SmartNet licenses for these products.

       164.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.

       165.     In connection with delivery order FA4417-13-F-0077, the Air Force paid ATS

$3,300.00 for invalid SmartNet licenses.

                      Naval Surface Warfare Center (N63394-13-F-5218)

       166.     On October 26, 2013, the Naval Surface Warfare Center, a component of the

Navy, submitted delivery order N63394-13-F-5218 to ATS. The total value of the delivery order

was $422,995.00.

       167.     ATS invoiced the Navy $36,135.00 for SmartNet licenses for these products.

       168.     Because the products were obtained outside authorized distribution channels,

none of the SmartNet licenses were valid.



                                                21
               Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 22 of 25




        169.      The Navy terminated delivery order N63394-13-F-5218 following ATS’s inability

to fill the contract per the terms and conditions. The Navy paid ATS $42,200.00 to terminate the

delivery order.
                                          COUNT ONE
                                 Violation of the False Claims Act
                                     31 U.S.C. § 3729(a)(1)(A)
        170.      The United States re-alleges and incorporates each of the preceding paragraphs as
if fully set forth herein.

        171.      ATS knowingly presented for payment false or fraudulent claims to the United

States in the form of invoices for Cisco products and services sold to the Air Force, Army, Navy,

and Marine Corps under the GSA Schedule 70 contract.

        172.      The United States would not have purchased these Cisco products and services

from ATS, nor would it have paid these invoices, if it had known that, contrary to contractual

requirements and ATS’s representations, the products did not have valid software licenses and

warranties, were not eligible for Cisco technical support services, were used or refurbished, or

had been altered post-manufacture.

        173.      The United States paid ATS in response to ATS’s false and fraudulent claims, and

suffered damages as a result.

        174.      Accordingly, ATS violated the False Claims Act, 31 U.S.C. § 3729(a)(1)(A), and
is liable for treble damages and penalties in an amount to be proven at trial.
                                          COUNT TWO
                                 Violation of the False Claims Act
                                     31 U.S.C. § 3729(a)(1)(B)
        175.      The United States re-alleges and incorporates each of the preceding paragraphs as

if fully set forth herein.

        176.      ATS knowingly made, used, or caused to be made or used a false record or

statement material to a false or fraudulent claim. Specifically, ATS falsely advertised for sale

“new” Cisco products and SmartNet services under its GSA Schedule 70 contract, and falsely

informed procurement officers that it was providing “new” Cisco products and SmartNet


                                                  22
               Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 23 of 25




services when negotiating delivery orders, despite knowing that it was not able to provide such

products or services.

        177.     The United States would not have purchased these Cisco products and services

from ATS, nor would it have paid ATS’s invoices in connection with these purchases, if it had

known that, contrary to contractual requirements and ATS’s representations, the products did not

have valid software licenses and warranties, were not eligible for Cisco technical support

services, were used or refurbished, or had been altered post-manufacture.

        178.     The United States paid ATS in response to ATS’s false records and statements,

and suffered damages as a result.

        179.     Accordingly, ATS violated the False Claims Act, 31 U.S.C. § 3729(a)(1)(B), and

is liable for treble damages and penalties in an amount to be proven at trial.
                                         COUNT THREE
                                    Negligent Misrepresentation
        180.     The United States re-alleges and incorporates each of the preceding paragraphs as

if fully set forth herein.

        181.     ATS had a duty to use reasonable care in providing information to its Air Force,

Army, Navy, and Marine Corps customers or potential customers under its GSA Schedule 70

contract.

        182.     ATS, in the course of its business, failed to use reasonable care in its dealings
with the United States, and instead provided false information regarding the Cisco products it

sold to the United States.

        183.     The United States was justified in relying on the information provided by ATS.

        184.     The United States suffered pecuniary loss that was proximately caused by the

information provided by ATS.
                                          COUNT FOUR
                                         Unjust Enrichment
        185.     The United States re-alleges and incorporates each of the preceding paragraphs as

if fully set forth herein.


                                                  23
               Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 24 of 25




        186.     As a consequence of the acts described above, ATS was unjustly enriched at the

expense of the United States in an amount to be determined which, under the circumstances, in

equity and good conscience, should be returned to the United States.

        187.     The United States claims the recovery of all monies by which ATS has been

unjustly enriched.
                                          COUNT FIVE
                                        Payment by Mistake
        188.     The United States re-alleges and incorporates each of the preceding paragraphs as

if fully set forth herein.

        189.     The United States paid money to ATS based on a mistaken belief regarding the

Cisco products it purchased from ATS under the GSA Schedule 70 contract.

        190.     The United States would not have paid ATS for these Cisco products if the United

States had not been mistaken.

                                      PRAYER FOR RELIEF

        WHEREFORE, the United States requests judgment in its favor and against the

defendant as follows:

        A.       Under Counts One and Two, for three times the damages sustained by the United

States under the False Claims Act, plus a civil penalty for each violation in an amount prescribed

by statute;

        B.       Under Counts Three, Four, and Five, for the damages sustained by the United

States under the common law doctrines of negligent misrepresentation, unjust enrichment, and

payment by mistake;

        C.       For reasonable attorney’s fees, costs, and expenses incurred by the United States

in prosecuting this action;

        D.       For post-judgment interest at the rates permitted by law; and

        E.       For all such further relief as may be just and proper.




                                                  24
          Case 1:19-cv-00956 Document 1 Filed 09/30/19 Page 25 of 25




                                  JURY TRIAL DEMAND

      The United States demands trial by jury as to all issues so triable.


Dated: September 30, 2019                    Respectfully submitted,

                                             JOHN F. BASH
                                             United States Attorney

                                      By:    /s/ Thomas A. Parnham, Jr.
                                             THOMAS A. PARNHAM, JR.
                                             Assistant United States Attorney
                                             New York Bar No. 4775706
                                             903 San Jacinto Blvd, Suite 334
                                             Austin, Texas 78701
                                             Tel: (512) 916-5858
                                             Fax: (512) 916-5854
                                             Email: thomas.parnham@usdoj.gov

                                             COUNSEL FOR THE UNITED STATES




                                               25
                                         Case 1:19-cv-00956 Document 1-1 Filed 09/30/19 Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Austin Tele-Services Partners, L.P., d/b/a Genesis ATS

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Travis
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Thomas Parnham, United States Attorney's Office
903 San Jacinto Blvd, Suite 334, Austin, Texas 78701
Tel: (512) 916-5858, Fax: (512) 916-5854

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           False Claims Act, 31 U.S.C. §§ 3729 - 3733
VI. CAUSE OF ACTION Brief description of cause:
                                           False or Fraudulent Claims (§ 3729(a)(1)(A)); False Records or Statements (§ 3729(a)(1)(B))
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/30/2019                                                              /s/ Thomas A. Parnham, Jr.
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 06/17)     Case 1:19-cv-00956 Document 1-1 Filed 09/30/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
